Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “590” has been used to designate both the method of Fig. 6C and block 590 of Fig. 5B “generate guidance information based on received input”.  Similarly, reference character “585” has been used to designate both the method of Fig. 6B and block 585 of Fig. 5B. Similarly, reference character “581” has been used to designate both the method of Fig. 6A and block 581 of Fig. 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 10, the claims recite “determining a current value of a metric of a vehicle”, “comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle, the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle along a predetermined route of the vehicle”, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “determining a current value of a metric of a vehicle” in the context of the claim encompasses the user seeing which lane the vehicle is currently driving on. Similarly, the limitation “comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle, the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle along a predetermined route of the vehicle” in the context of the claim encompasses the user determining the lane that the driver wants to switch to (i.e. anticipated value of the metric of the vehicle), and comparing the current vehicle position in 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1 and 10 recite “generating guidance information based on the received input regarding the intended route of the vehicle”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of  Hahne US20140012501A1 in para 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1 and 10 and for failing to cure the deficiencies cited above.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 19, the claims recite determining a current lane-level position of a vehicle”, “comparing the determined current lane-level position of the vehicle to an anticipated lane- level position of the vehicle, the anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle within a predetermined route of the vehicle”, “receiving, based upon the comparison, an input regarding an intended route of the vehicle”, and “generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.” Since these limitations can be done mentally, they are directed towards an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of generating guidance information is taught in the primary prior art reference Hahne US20140012501A1 in para 0044, wherein an alternate route R2 is displayed to the driver via an output means 60. Accordingly, the step of generating guidance information on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 as being dependent on rejected claim 19 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites “determining a current value of a metric of a vehicle” while lines 3-4 recites “comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle”. It is not clear to the examiner what a current and anticipated value of the metric of the vehicle refers to. Does it represent vehicle position or orientation? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret a “current value of the metric of the vehicle” and an “anticipated value of the metric of the vehicle” as current vehicle position, and anticipated vehicle position, respectively. The same rational applies to claim 10. Appropriate correction is required.
Claims 2-9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1 and 10 and for failing to cure the deficiencies as recited above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 10-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahne US20140012501A1

Regarding claim 1,
Hahne discloses:
A method of vehicle guidance, comprising: determining a current value of a metric of a vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF) is determined.)
comparing the determined current value of the metric of the vehicle to an anticipated value of the metric of the vehicle, the anticipated value of the metric of the vehicle corresponding to a value of the metric of the vehicle along a predetermined route of the vehicle;
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF) is compared to the anticipated value of the metric of the vehicle (i.e. anticipated to follow intended route R1), such that a probability value W for departure from the current route R1 at an approaching position P of the current route R1 is determined.)
 receiving, based upon the comparison, an input regarding an intended route of the vehicle; 
(See at least para 0044-0045, the probability value W is based on at least steering angle sensors 40a and speed sensors 40b, wherein a high probability value W indicates a departure from the intended route R1. See para 0019, “activated turn signals or measured turns of the steering wheel provide an indication of impending or already initiated cornering, which points to a directional change that then triggers a high probability for departure from a current route R1 if this current route R1 actually provides for straightaway travel, and vice versa”. Activating turn signals (as well as the measured turns of the steering wheel) indicates an input regarding an intended route of the vehicle.

Furthermore, see para 0047, “A corresponding determination is made at high probability values W, and omitted at low probability values W. In the latter case,  implies that his/her driving behavior points to a departure from the current route R1.”)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See para 0044, “If processing yields a high probability value W for departure from the current route R1, the position P at which the current route R1 is likely to be departed from is simultaneously or subsequently determined, wherein the route guidance system 20 can be drawn upon. The position P is taken as the basis for the starting point or route point for determining an alternate route R2, which is displayed to the driver via the output means 60.” Guidance information is generated (see alternative route R2 in Fig. 3) regarding the intended route of the vehicle.)

Regarding claim 2,
Hahne discloses:
wherein the received input regarding the intended route of the vehicle includes an indication of whether a driver of the vehicle desires to deviate from the predetermined route of the vehicle.

	
Regarding claim 3,
Hahne discloses:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current value of the metric of the vehicle.
(See para 0044-0045, activating turn signals (i.e. a received input regarding the intended route of the vehicle) indicates a high probability for departure from a current route R1, wherein the navigation system determines alternate routes R2 (see para 0006) from position P to destination Z as a function of the probability value W and the position P. Therefore, receiving the input (i.e. turn signals) includes determining alternate routes (i.e. route R2) based on the determined current value of the metric of the vehicle (i.e. the position of the vehicle approaching position P).)
Regarding claim 4,
Hahne discloses:
wherein the comparing the determined current value of the metric of the vehicle to the anticipated value of the metric of the vehicle includes generating an error score of the determined current value of the metric of the vehicle and the anticipated value of the metric of the vehicle, and  29Toyota Engineering & Manufacturing North America TEMA Ref: 2019-03 1 Oblon Ref: 522085UScomparing the generated error score to a predetermined error score threshold.
(See para 0011, “the probability values W depend on the current position PF, the acquired vehicle environment and/or the acquired vehicle state, or on the quality of the data acquired in this conjunction. For example, the quality of the data relative to the current position PF may depend on how many navigation satellites are accessible to the route guidance system at the time for determining the position. Given a few accessible satellites, for example when in high urban canyons, errors are more likely to be made when determining the position PF, so that presumed deviations from a current route R1 preferably do not yield a high probability value W, or do so less quickly than when better satellite data are available. In another example, slight turns of a steering wheel are a less reliable indication of cornering than strong turns of a steering wheel, so that the former are as a rule less reliable in indicating a departure from a current route R1, since they might also reflect normal irregularities in the steering behavior of the driver or reactions to bumps on the road. Such considerations are familiar to the expert in light of the disclosure made herein, and can be taken into account when determining probability values W.” The probability value depends on the steering angle sensors 40a (see para 0046), whereas slight turns vs strong turns affect the probability value W of the vehicle deviation from a current route R1. The angle value is compared (i.e. slight vs strong turn) to determine the probability that the vehicle will deviate from the current route. 

Regarding claim 8,
Hahne discloses:
wherein the metric of the vehicle includes a vector of a trajectory of the vehicle.
(Determining the metric of the vehicle includes a vehicle state (para 0044), wherein the vehicle state includes “among position sensors, such as sensors for acquiring data from satellite navigation systems, speed sensors, acceleration sensors, gas pedal position sensors, brake pedal position sensors, turn signal sensors and steering angle sensors.” (para 0019). Data from speed sensors, steering angle sensors, and position sensors to determine a vehicle state represents a vector of a trajectory of the vehicle. Furthermore, the arrows in Fig. 3 represent trajectory vectors.)

Regarding claim 9,
Hahne discloses:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes conveying the generated guidance information to a driver of the vehicle by one or more of audio and video.


Regarding claims 10-13 and 17-18,
All limitations have been examined with respect to the method in claims 1-4, and 8-9. The apparatus taught/disclosed in claims 10-13, and 17-18 can clearly perform the method of claims 1-4, and 8-9 (see para 0006). Therefore claims 10-13, and 17-18 are rejected under the same rationale.

	Regarding claim 19,
	Hahne discloses:
A method of vehicle guidance, comprising: determining a current lane-level position of a vehicle; 
(See para 0044 and Fig. 3, the current value of a metric of a vehicle (i.e. the current position PF, which is not in the exit lane) is determined.

See para 0017, “Other non-limiting examples include positions in which a slight future deviation from the position PF of the vehicle has a crucial influence on the future route, e.g., multilane roadways, in particular in the area of crossings. For example, getting into a wrong turn lane may force the driver to follow an undesired route, since lane markings or traffic density often make it impossible to change after the fact. Connecting the means for determining the approaching position in 
comparing the determined current lane-level position of the vehicle to an anticipated lane- level position of the vehicle, the anticipated lane-level position of the vehicle corresponding to a lane-level position of the vehicle within a predetermined route of the vehicle;  33Toyota E ngineering & Manufacturing North America
(See Fig. 3 and at least para 0044 and 0046. R1 represents the intended route provided by the route guidance system (see para 0007). The current value of a metric of a vehicle (i.e. the current position PF, which is not in the highway exit lane) is compared to the anticipated lane-level position (i.e. anticipated to follow the lane of intended route R1), such that a probability value W for departure from the current lane of route R1 at an approaching position P of the current route R1 is determined.)
 TWMA Ref; 2019-031t; Oblon Ref: 522085USreceiving, based upon the comparison, an input regarding an intended route of the vehicle; 
(See at least para 0044-0045, the probability value W is based on at least steering angle sensors 40a and speed sensors 40b, wherein a high probability value W indicates a departure from the intended route R1. See para 0019, “activated turn signals or measured turns of the steering wheel provide an indication of impending or already initiated cornering, which points to a directional change that then triggers 
Furthermore, see para 0047, “A corresponding determination is made at high probability values W, and omitted at low probability values W. In the latter case, there is no change whatsoever for the driver, since he or she follows the current route guidance, and also receives no information relating to an alternative route R2. However, if such an alternative route R2 is determined in view of a high probability value W, it is output in a fourth procedural step 800, for example with an output means 60. As a consequence, the driver is faced with a change, since the alternative route R2 is now shown to him/her, and this display already implies that his/her driving behavior points to a departure from the current route R1.”)
and generating, via processing circuitry, guidance information based on the received input regarding the intended route of the vehicle.
(See para 0044, “If processing yields a high probability value W for departure from the current route R1, the position P at which the current route R1 is likely to be departed from is simultaneously or subsequently determined, wherein the route guidance system 20 can be drawn upon. The position P is taken as the basis for the starting point or route point for determining an alternate route R2, which is displayed to the driver via the output means 60.” Guidance information is generated (see alternative route R2 in Fig. 3) regarding the intended route of the vehicle.)

Regarding claim 20,
	Hahne discloses:
wherein the receiving the input regarding the intended route of the vehicle includes determining alternate routes between a current position of the vehicle and a destination of the vehicle based on the determined current lane-level position of the vehicle.
(See para 0044-0045, activating turn signals (i.e. a received input regarding the intended route of the vehicle) indicates a high probability for departure from a current route R1, wherein the navigation system determines alternate routes R2 (see para 0006) from position P to destination Z as a function of the probability value W and the position P. Therefore, receiving the input (i.e. turn signals) includes determining alternate routes (i.e. route R2) based on the determined current value of the metric of the vehicle (i.e. the position of the vehicle, which is in a non-exit lane approaching position P).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne in view of Bank et al. US20140005923A1 (henceforth Bank)

Regarding claim 5,
Hahne does not specifically state wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit including a driving pattern of the driver of the vehicle identified within historical data associated with the driver, the historical data associated with the driver being stored within a historical database. However, Bank teaches:
wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, the habit including a driving pattern of the driver of the vehicle identified within historical data associated with the driver, the historical data associated with the driver being stored within a historical database.
(See para 0016, “the navigation system obtains one or more of the following types of information which is used to determine whether the navigation system should recommend a lane change: past driving patterns of the driver, driver's preferences 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hahne to incorporate the teachings of Bank to include wherein the determined anticipated value of the metric of the vehicle is based on a habit associated with a driver of the vehicle, in order to provide recommendations for instructing the driver as to which lane in a multi-lane road the user should drive on. Incorporating driver preferences into the navigation system would create a more robust system since current GPS-based navigation system do not instruct the driver as to which lane in a multi-lane road the user should drive on taking into consideration the user’s driving habits and preferences (para 0005, Bank). 

Regarding claim 6,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current 
However, Bank teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes identifying a driving pattern of a driver of the vehicle based on the received input regarding the intended route of the vehicle and historical data associated with the driver of the vehicle, the received input being associated with the determined current value of the metric of the vehicle, wherein each entry of the historical data associated with the driver includes the received input regarding the intended route of the vehicle, the determined current value of the metric of the vehicle, the anticipated value of the metric of the vehicle, and a corresponding geolocation of the vehicle.
(See Fig. 5 and para 0016, the guidance information is generated based on the received input regarding the intended route of the vehicle (See Fig. 5, steps 501-503, the vehicle’s current route to travel from current location to destination) and historical data (i.e. driving patterns) of the driver of the vehicle. The received input is associated with the determined current value of the metric of the vehicle (See Fig. 5, steps 501-503, the vehicle’s current route to travel from current location to destination) and the historical data (i.e. past driving patterns) is associated with the received input regarding the intended route of the vehicle (i.e. the current route), 

Regarding claim 7,
Hahne does not specifically state wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle. 
However, Bank teaches:
wherein the generating the guidance information based on the received input regarding the intended route of the vehicle includes recording the identified driving pattern of the driver of the vehicle within the historical data associated with the driver of the vehicle.
(See Fig. 3 and para 0042, the driving pattern of the driver is recorded (i.e. stored) in database 208.) “The same motivation from claim 5 applies”

Regarding claims 14-16,
All limitations have been examined with respect to the method in claims 5-7. The apparatus taught/disclosed in claims 14-16 can clearly perform the method of claims 5-7. Therefore claims 14-16 are rejected under the same rationale.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fowe US20200124439A1 discloses a method for generating lane-level route guidance, wherein lane-level maneuvers between an origin and a destination are generated based on a database of historical probe data points. The lane-level maneuver includes a recommended lane of travel (para 0006).
Nakajima US20180217604A1 discloses a change determination unit that is configured to determine whether the host vehicle should change the travel lane to another lane, and providing guidance to change lanes based on road conditions (para 0005).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669